The Honorable Barbara Horn State Senator P.O. Box 64 Foreman, AR 71836-0064
Dear Senator Horn:
I am writing in response to your request for my opinion on the following question:
  The City of Ashdown is preparing to build a concession stand with a press box of less than 600 square feet above the concession stand at a baseball field in the city park. Would a press box as described above be exempt from elevator requirements of the ADA [the Americans with Disabilities Act]?
In support of your request, you have provided excerpts of ADA Accessibility Guidelines apparently issued by the U.S. Architectural and Transportation Barriers Compliance Board.
RESPONSE
Regrettably, I am unable to respond to your question, which raises the intensely factual issue of whether one particular proposed construction project would accord with exclusively federal law. My advisory function as set forth at A.C.A. § 25-16-706 consists primarily of counseling state executive officers and legislators concerning general issues of state statutory and constitutional law. It does not include the essentially adjudicatory function of determining the facts in a particular situation and then counseling a city regarding the application of purely federal law.
I suspect you may have been prompted to direct your request to this office by one potentially misleading guideline contained within the material you submitted, which specifically excepts from the ADA elevator requirements facilities "as determined by the Attorney General." Given that the applicable law is federal, the reference in the passage just quoted is not to me but rather to the United States Attorney General. Accordingly, this matter would appear to be properly addressed by the Ashdown City Attorney, possibly in consultation with the appropriate federal officials.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh